Citation Nr: 0706793	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from January 1999 to 
February 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In a July 2004 decision, 
the Board denied the veteran's claim.

The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required in light of the General Counsel opinion (VAOPGCPREC 
3-2003) and the holding of the United States Court of Appeals 
for the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), as to the standard for rebutting the 
presumption of soundness.  Remand was also required to enable 
the Board to secure any previously unobtained pertinent 
service medical records.  In an Order of April 2005, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to the joint motion.  A copy of the Court's Order in 
this matter was placed in the claims file.

Thereafter, in October 2005, the Board remanded the veteran's 
claim to the RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in October 2005, the Board remanded the 
veteran's claim for the purpose of securing any previously 
unobtained service medical records, including from his 
alleged eleven months of treatment at the Naval Hospital in 
Bethesda, Maryland, and from the Mental Health Division of 
the Naval Hospital in Corpus Christi, Texas, and to afford 
the veteran a new VA examination, in light of the Court's 
holding in Wagner v. Principi, supra, and VAOPGCPREC 3-2003.  
The Board specifically directed the RO to "send requests to 
the Mental Health Division, Naval Hospital, Corpus Christi, 
Texas, as well as the Naval Hospital, Bethesda, Maryland, and 
any other indicated sources, for all records of service 
treatment or hospitalization not yet obtained, including in 
particular records of psychiatric treatment or 
hospitalization."  

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's October 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in November 2005 
that satisfied the Veterans Claims Assistance Act (VCAA) 
notice obligations in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005).  Furthermore, as 
per the directive in the Board's October 2005 remand, the 
veteran was scheduled for a VA psychiatric examination in 
October 2006 in conjunction with his claim, although the VA 
medical center at which the appointment was scheduled advised 
the RO that he failed to report for the scheduled 
examination.

However, other action specifically requested by the Board in 
October 2005 has yet to be completed.  See Stegall v. West, 
supra.  The November 2005 VCAA letter sent to veteran 
requested that he provide the dates of his treatment at the 
Naval Hospitals in Corpus Christi and Bethesda, but it 
appears he did not respond to the RO's letter.  The Board 
directed the RO to send requests to both the Mental Health 
Division of the Naval Hospital in Corpus Christi and the 
Naval Hospital in Bethesda, Maryland, for all records of 
service treatment, or hospitalization, including records of 
psychiatric treatment or hospitalization.  There is no 
indication that this was done.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

As well, in the report of medical history prepared by the 
veteran when he was examined for separation in September 
2000, a physician's note indicates that the veteran was 
psychologically evaluated at Walter Reed Army Medical Center 
(WRAMC), but there was no supporting documentation from that 
facility in the file.  The joint remand, and the Court's 
Order, specifically requested the Board to obtain these 
service medical records.

On remand, the Board is also of the opinion that the veteran 
should be afforded another opportunity to undergo a VA 
examination in conjunction with his claim.  VA regulations 
provide that, as to increased ratings and certain original 
claims, when a claimant fails to report for a scheduled 
medical examination without good cause the claim shall be 
denied, without review of the evidence of record.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  

The veteran should be reminded, however, that the Court has 
also held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send a written request to 
the Naval Hospital in Bethesda, 
Maryland, for all medical records, 
specifically including psychiatric and 
hospitalization records, regarding the 
veteran's treatment in service from 
January 1999 to February 2001.

2.	The RO should send a written request to 
the Walter Reed Army Medical Center in 
Washington, D.C., for all medical 
records, specifically including 
psychological or psychiatric evaluation 
records, regarding the veteran's 
treatment in service from January 1999 
to February 2001.

3.	The RO should send a written request to 
the Mental Health Division, Naval 
Hospital, Corpus Christi, Texas, for 
all medical records, specifically 
including psychiatric or 
hospitalization records, regarding 
veteran's treatment in service from 
January 1999 to February 2001.

4.	Then, RO should schedule the veteran 
for an appropriate VA examination, 
e.g., psychiatric, to determine the 
etiology of any psychiatric disorder 
found to be present.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  Prior to the examination, the 
examiner should review the claims 
folder, including the May 1997 private 
psychiatric hospital record (diagnosing 
psychosis, not otherwise specified with 
a need to rule out schizophrenia), the 
appellant's service medical records, 
including the December 1998 enlistment 
records (not referable to psychiatric 
disability), the February 2000 clinical 
records (diagnosing psychosis, not 
otherwise specified), and the September 
2000 separation examination records 
(noting disorganized thoughts per 
medical history with no abnormal 
behavior during the examination), the 
May 2001 VA examination report (that 
found no diagnosed psychiatric 
disorder), and the March 2002 VA 
treatment records (diagnosing 
schizoaffective disorder).  A complete 
history of the claimed psychiatric 
disorder should be obtained from the 
veteran.  The examiner is requested to 
address the following matters:

a.	Does the appellant currently have 
a psychiatric disorder manifested 
by schizophrenia or other 
psychiatric disability (or 
disabilities)?

b.	Taking into consideration the 
evidence incorporated in the 
service medical records (including 
the December 1998 and February and 
September 2000 records), when was 
the disability (or disabilities) 
incurred?

c.	If any psychiatric disability was 
incurred before January 1999, was 
there an increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty?

d.	If any diagnosed disability was 
incurred after January 1999, the 
examiner is requested to provide 
an opinion concerning the etiology 
of any psychiatric disorder found 
to be present, to include whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed psychiatric disorder was 
caused by military service 
(including the findings noted in 
the February and September 2000 
service medical records), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

e.	A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the veteran's medical 
records were reviewed by the 
examiner.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder, to include schizophrenia.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




